UNPUBLISHED

UNITED STATES COURT OF APPEALS
                   FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,                 
                 Plaintiff-Appellee,
                    v.
DAVID A. BABB,
                    Claimant-Appellant,
                   and                             No. 01-1707
$57,960.00   IN   UNITED STATES
CURRENCY,
                             Defendant.
S. MITCHELL SLADE, JR.,
                               Movant.
                                          
            Appeal from the United States District Court
         for the District of South Carolina, at Spartanburg.
               Henry M. Herlong, Jr., District Judge.
                        (CA-98-2126-7-20AK)

                         Argued: October 28, 2002

                         Decided: January 3, 2003

  Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.



Reversed and remanded by unpublished per curiam opinion.


                               COUNSEL

ARGUED: Brian William Shaughnessy, SHAUGHNESSY,
VOLZER & GAGNER, P.C., Washington, D.C., for Appellant. Mar-
2                        UNITED STATES v. BABB
vin Jennings Caughman, Assistant United States Attorney, Columbia,
South Carolina, for Appellee. ON BRIEF: Scott N. Schools, United
States Attorney, Jason P. Davis, Third Year Law Student, Columbia,
South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   David Anthony Babb appeals the district court’s order granting the
United States all right, title and interest to $57,960.00 in United States
currency. Babb argues, inter alia, that the forfeiture action was time-
barred, pursuant to 19 U.S.C. § 1621. Because we find that the statute
of limitations applies, we reverse and remand.

                                    I.

   On June 4, 1991, the Spartanburg, South Carolina Police Depart-
ment seized $57,960.00 that had been used by David Anthony Babb
in an attempted marijuana sale. Spartanburg’s Solicitor’s office filed
a forfeiture proceeding against the $57,960.00 in state court, but even-
tually abandoned the matter.*

   *The South Carolina forfeiture case was referred by the state circuit
judge to a master-in-equity, pursuant to S.C. R. Civ. P. 53 (1991). On
May 17, 1993, the master entered an order dismissing the action without
prejudice. Babb insists that the master only had authority to send a report
to the circuit judge, not to dismiss the case outright. As a result, Babb
argues that the state proceeding was never terminated, and that the fed-
eral district court lacked jurisdiction over the defendant property.
   The circuit judge’s order referring the matter to the master-in-equity
stated that the master’s report "shall be the final judgment of this Court
in this case and appealable directly to the Supreme Court." That is, the
master had the authority to finally dispose of the case. Recognizing this
authority, the master-in-equity dismissed the state action, and Babb never
appealed that dismissal. Babb’s jurisdictional argument on this point,
therefore, is without merit.
                        UNITED STATES v. BABB                          3
   In 1993, Babb pled guilty in federal court to the distribution of
cocaine. Shortly thereafter, on February 19, 1993, the Drug Enforce-
ment Administration ("DEA"), with the approval of Spartanburg offi-
cials, assumed custody over the money. The DEA then instituted
administrative forfeiture proceedings pursuant to 19 U.S.C. § 1609. In
an attempt to provide Babb with notice of this summary forfeiture
action, the DEA served him at his father’s address in Georgia. Babb,
however, never received this notice because he was incarcerated at
the time. The United States failed to serve Babb in the most logical
and obvious place, the federal prison at which he was being housed.

   Babb filed a complaint in federal district court on May 30, 1997,
insisting that the forfeiture was void because he never received actual
notice of the administrative action. The district court agreed and
ordered the DEA to either return the $57,960.00 to Babb or com-
mence judicial forfeiture proceedings. This Court affirmed. See Babb
v. U.S. Drug Enforcement Admin., 172 F.3d 862, 1999 WL 31159
(4th Cir. 1999) (unpublished table opinion).

   Consistent with that ruling, the DEA commenced this judicial for-
feiture action in district court on July 22, 1998, more than five years
after the Government first learned of the existence of the $57,960.00.
Babb filed a motion to dismiss, contending that the suit was time-
barred by the five-year statute of limitations contained in 19 U.S.C.
§ 1621. The United States countered that the statute of limitations
should be equitably tolled. The district court agreed, and denied
Babb’s motion to dismiss. Following a bench trial, the court ordered
forfeiture of the $57,960.00. This appeal followed.

                                   II.

   We review the district court’s decision to equitably toll a statute of
limitations for abuse of discretion. Chao v. Virginia Dep’t of Transp.,
291 F.3d 276, 279-80 (4th Cir. 2002).

                                  III.

   If the facts of a case warrant, equity will toll a federal statute of
limitations. TRW, Inc. v. Andrews, 534 U.S. 19, 27 (2001); Holmberg
4                       UNITED STATES v. BABB
v. Armbrecht, 327 U.S. 392, 397 (1946). Thus, as a general matter,
19 U.S.C. § 1621 is subject to principles of equitable tolling. How-
ever, equitable tolling is permitted only in narrow circumstances, such
as "when ‘extraordinary circumstances beyond plaintiffs’ control
[make] it impossible to file the claims on time.’" Chao, 291 F.3d at
283 (quoting Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir.
2000)). Equitable tolling will not aid claimants who, through their
own negligence, fail to preserve their legal rights. Chao, 291 F.3d at
283 (citing Irwin v. Dep’t of Veterans Affairs, 398 U.S. 89, 96
(1990)).

   In this case, the United States insists that the statute should be
tolled from December 1993 (when the DEA initiated its administra-
tive proceeding) until May 1998 (when the district court ruled the
administrative forfeiture to be void). While the administrative forfei-
ture proceeding was ongoing, the Government believed it had no rea-
son to institute any judicial action. Thus, the Government argues that
the statute should be equitably tolled. The central flaw with this rea-
soning is that the administrative proceeding was void because of the
DEA’s own mistake; it was the Government that failed to serve Babb
with notice of the forfeiture.

   This case is easily distinguishable from situations wherein a plain-
tiff "has actively pursued his judicial remedies by filing a defective
pleading during the statutory period." See Irwin, 498 U.S. at 96. With
a defective pleading, the defendant is still given actual notice of the
existence of a pending lawsuit. By failing to provide Babb with
notice, however, the DEA kept him in the dark. This mistake was of
constitutional significance, and could easily have been avoided by the
basic exercise of due diligence.

   "Federal courts have typically extended equitable relief only spar-
ingly," especially "where the claimant failed to exercise due diligence
in preserving his legal rights." Irwin v. Dep’t of Veterans Affairs, 498
U.S. at 96. As the United States conceded during oral argument, there
was nothing external to the Government’s conduct that would excuse
the failure to comply with 19 U.S.C. § 1621. Therefore, the statute of
limitations must be strictly applied.

   The United States’ other arguments for extending equitable relief
are similarly unavailing. First, the Government claims to have relied
                         UNITED STATES v. BABB                           5
on a statement by the district court that its judicial claim would not
be time-barred. On May 13, 1998, the court declared the administra-
tive proceeding void, but added that the Government could initiate a
judicial forfeiture action. This statement, of course, was made after
the statute of limitations had already run. Therefore, the Government
could not have relied upon it in failing to file its claim before the five-
year period expired. Second, the United States suggests that it relied
on the South Carolina court that delayed dismissing the state forfei-
ture procedures. Yet this argument is belied by the fact that the Gov-
ernment: (1) took custody over the res in February 1993; and (2)
instituted an administrative forfeiture action only a few months later,
without waiting for any further action by the South Carolina Court.

                                   IV.

   For the foregoing reasons, this Court finds that the district court
abused its discretion in equitably tolling the statute of limitations, 19
U.S.C. § 1621. Because the suit was time-barred, we therefore reverse
the district court’s order granting the United States all right, title, and
interest in the defendant currency. We remand the case for further
proceedings not inconsistent with this opinion.

                                         REVERSED AND REMANDED